Citation Nr: 1409682	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-12 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for hypertension, and, if so, whether service connection is warranted.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

4.  Entitlement to nonservice-connected (NSC) pension.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970 and from January 1991 to July 1991 with additional service in the Army National Guard.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).  

The Veteran was scheduled for a May 2012 hearing before a Decision Review Officer (DRO).  He failed to report to the May 2012 hearing, and his hearing request has been withdrawn.  

Because the record indicates that the Veteran has been variously diagnosed with PTSD, depression, and anxiety, the Board recharacterized the issue on appeal as service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  Additionally, because the Veteran has currently diagnosed hypertension, the Board has recharacterized the appeal for service connection for high blood pressure as service connection for hypertension.

The issues of entitlement to a TDIU and enlistment to NSC pension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1. In an unappealed December 2002 rating decision, the RO denied service connection for PTSD. 

2.  Evidence received since the December 2002 rating decision relates to an unestablished fact necessary to substantiate a claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety. 

3.  In an unappealed April 1996 decisional letter, the RO denied service connection for hypertension.  

4.  Evidence received since the April 1996 decision relates to an unestablished fact necessary to substantiate a claim for service connection for hypertension.

5.  The evidence is sufficient to corroborate the Veteran's claimed in-service combat stressors. 

6.  The Veteran was hospitalized for treatment of a chronic acquired psychiatric disorder in service, diagnosed as PTSD with depressive features, depressive disorder, and anxiety disorder.  

7.  A March 1992 Medical Board Evaluation, separation examination, and associated clinical treatment records reflect diagnoses of PTSD, anxiety disorder, and depressive disorder at separation.   

8.  The Veteran has currently diagnosed depressive disorder and PTSD. 

9.  An acquired psychiatric disorder, to include PTSD, depression, and anxiety had its onset during active service.  

10.  Hypertension was not "noted" at service entrance

11.  A March 1992 Medical Board Evaluation and separation examination reflect a diagnosis of hypertension which was being treated with medication. 

12.  Hypertension manifested to a compensable degree within one year of service separation. 


CONCLUSIONS OF LAW

1. The December 2002 rating decision which denied service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The April 1996 decision which denied service connection for hypertension became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  The evidence received subsequent to the December 2002 rating decision is new and material to reopen service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2013).  

4.  The evidence received subsequent to the April 1996 decision is new and material to reopen service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2013).  

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2013).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The Board is reopening and granting service connection an acquired psychiatric disorder and hypertension.  Because this decision constitutes a full grant of the benefits sought on appeal with respect to the Veteran's service connection claims, and the remaining issues are being remanded for further development, no further discussion regarding VCAA notice or assistance duties is required. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Service Connection

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

Claims for PTSD and for a nervous condition were previously denied in multiple rating decisions and in a May 1996 Board decision.  In an unappealed December 2002 rating decision, the RO denied service connection for PTSD finding that the Veteran did not have currently diagnosed PTSD.  The Veteran did not submit a timely appeal to the December 2002 rating decision; therefore, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  For these reasons, the Board finds that new and material evidence in this case must tend to establish that the Veteran has currently diagnosed PTSD or other acquired psychiatric disorder that is related to service. 

The RO previously denied service connection for hypertension in an unappealed May 1994 rating decision, finding that high blood pressure was not shown in service and that the hypertension was not subject to presumptive service connection based on exposure to an herbicide agent.  In an unappealed April 1996 decisional letter, the RO denied service connection for hypertension, finding that new and material evidence had not been submitted.  The Veteran did not submit a timely appeal to the April 1996 decision; therefore, the decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  For these reasons, the Board finds that new and material evidence in this case must tend to establish that the Veteran has currently diagnosed hypertension that was incurred in service

New evidence received subsequent to December 2002 and April 1996 decisions includes VA treatment records, VA examinations, Vet Center records, and additional lay evidence from the Veteran.  VA treatment records, VA examinations, and Vet Center records identify current diagnoses of PTSD, depression, and anxiety.  A May 1997 treatment report from the Vet Center reflects PTSD with depressive features, related to service based on combat stressors in Vietnam with psychiatric hospitalization during the Veteran's Gulf War service.  As such, the Board finds that new evidence relates to the unestablished fact of a current diagnosis of PTSD related to an in-service stressor or event necessary to substantiate the claim for service connection.  VA treatment records identify a current diagnosis of hypertension with continuity of symptoms since service separation in 1991.  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for an acquired psychiatric disorder and hypertension have been received.  See 38 C.F.R. § 3.156.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that claims reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) is the veteran's claim of entitlement to VA benefits.  The Court held, however, that when the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  Id. at 394.  Because the Board is granting service connection for an acquired psychiatric disorder and for hypertension, the Board finds that it may proceed with the adjudication of the claims on the merits without prejudice to the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§1110, 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  
 
Hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  The Veteran's diagnosed acquired psychiatric disorders, to include PTSD, depression, and anxiety, are not a "chronic diseases" listed under 38 C.F.R. § 3.309(a) and he has not been diagnosed with psychosis; therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply to that claim.  Id. 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service. 
38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630  -41 (2003); 64 Fed. Reg. 59,232  -243 (1999); 61 Fed. Reg. 57,586  -589 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44   (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis for an Acquired Psychiatric Disorder

The Veteran contends that PTSD is related to combat service in the Republic of Vietnam, and that a psychiatric disorder was incurred while he was serving on active duty in Saudi Arabia.  

The Veteran's DD Form 214 shows that he served from May 1968 to April 1970 as a motor vehicle operator in the Republic of Vietnam during the Vietnam War.  The Veteran was in receipt of the Vietnam Service Medal and Combat Action Ribbon among other awards and decorations.  The Veteran has identified combat stressors during his initial period of service in Vietnam, to include being subject to rocket and mortar attacks and sniper fire.  The record shows that the Veteran was involved in combat, as evidence by his receipt of the Combat Action Ribbon, and the Board finds that the in-service stressors reported by the Veteran are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) and (b) (West 2002) and 38 C.F.R. § 3.304(d).  For these reasons, the Board finds that the Veteran lay statements alone are sufficient to corroborate the claimed in-service stressors. 

A September 1971 VA examination, dated approximately one year after the Veteran's separation from service in 1970 shows that he identified symptoms of nervousness since service separation, and that he displayed symptoms of moderately severe anxiety on examination.  The Veteran was diagnosed with anxiety neurosis.  
The Veteran's DD Form 214 shows that he was ordered to active duty in support of operation Desert Shield/Desert Strom, and had a second period of active service from January 1991 to July 1991.  After reviewing all the lay and medical evidence, the Board finds that an acquired psychiatric disorder was not "noted" at service entrance in January 1991.  A November 1990 service enlistment examination did not identify any psychiatric diagnoses, and a psychiatric evaluation was marked as "normal."  While the Veteran identified "excessive worry" on a Report of Medical History, the Board finds that this does not constitute a notation of a chronic psychiatric disorder at service entrance.  See 38 C.F.R. § 3.304(b)(1).  Therefore, with respect to the claim for an acquired psychiatric disorder, the Veteran is presumed to have been in sound condition at service entrance in January 1991.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304.  The Board finds that the evidence is not clear and unmistakable that a psychiatric preexisted service in 1991; therefore, this is a case remains one of direct service connection rather than one of aggravation by service, and an opinion is not needed for consideration of aggravation of a preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Service treatment records show that the Veteran was deployed to Saudi Arabia in February 1991.  In April 1991, he received treatment for anxiety disorder and PTSD at the 85th Evac Hospital in Saudi Arabia.  Thereafter, he was evacuated to Nuremberg, Germany and then to the D.D. Eisenhower Hospital in Fort Gordon, Georgia for further treatment, where he remained hospitalized until May 1991.  The Veteran was hospitalized again at VA for psychiatric treatment in March 1992.  

In an April 1991 admission note, the Veteran reported experiencing psychiatric symptoms following service in Vietnam.  He reported that his unit was deployed to Saudi Arabia approximately one week after the ground war started and their mission was to secure POWs.  At this time, he began experiencing increased psychiatric symptoms and he was diagnosed with anxiety disorder, NOS.  A January 1992 VA examination reflects a diagnosis of anxiety disorder with PTSD features.  A March 1992 Medical Board psychiatric evaluation conducted in Fort Gordon, Georgia reflects a diagnosis of PTSD, related to traumatic combat events in Vietnam, with a recent stressor related to participation in Operation Desert Storm.  

The Veteran's Medical Board Proceedings show that PTSD, related to combat in Vietnam, had its onset in 1991, was incurred while the Veteran was in service, and did not exist prior to service.  A March 1992 Medical Board Evaluation, separation examination, and associated records reflect diagnoses of PTSD, anxiety disorder, NOS, and depressive disorder, NOS at the time of service separation.  While the medical evidence of record reflects varying diagnoses of anxiety disorder, PTSD, and depression in service and post-service in 1991 and 1992, the Board finds that these diagnoses are all valid as they were based on comprehensive psychiatric evaluations of the Veteran, completed in conjunction with psychiatric hospitalizations in service and just after service separation.   The Medical Board Proceeding and associated psychiatric evaluation is also probative and shows that an acquired psychiatric disorder had its onset in service in 1991, but was also related to the Veteran's prior Vietnam service and in-service stressors.

VA treatment records and Vet Center records reflect a diagnosis of anxiety disorder, depressive disorder, and PTSD since service separation in 1991.  Current VA examinations dated in April 2009 and January 2013 reflect a diagnosis of depressive disorder, NOS, but not PTSD.  VA treatment records reflect a current diagnosis of depressive disorder, NOS, with a history of PTSD.  A June 2012 private psychiatric treatment report continues to reflect a diagnosis of PTSD.  Accordingly, the Board finds that the Veteran has a currently diagnosed acquired psychiatric disorder, to include PTSD and depression.

Based on the Veteran's psychiatric hospitalizations in service, Medical Board Evaluation, and findings at separation, the Board finds that an acquired psychiatric disorder had its onset in service, and was thus, incurred in service.  While a January 2013 VA examiner opined that currently diagnosed depressive disorder NOS was less likely as not incurred or caused by service, the Board finds that the medical opinion offered is of little probative value as it was not based upon a fully accurate factual premise.  In his reasoning, the examiner stated that the Veteran had no exposure to a traumatic event and no evidence of an in-service stressor, but failed to consider the Veteran's verified combat service in Vietnam and combat-related stressors, noted to be of significance during in-service psychiatric evaluations.  The VA examiner also failed to consider the Veteran's extended psychiatric hospitalizations in service, for which he was ultimately discharged, the diagnosis depressive disorder, NOS, identified in March 1992, and symptoms of depression that were noted in conjunction with the in-service diagnoses of anxiety disorder and PTSD.  For these reasons, the Board finds that the January 2013 VA opinion is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").

Because the weight of the evidence, to include a March 1992 Medical Board Evaluation and  separation examination, show that an acquired psychiatric disorder, to include PTSD, depression, and anxiety had its onset in service, the Board finds that further medical opinion on the issue of etiology is not necessary.   For these reasons and resolving reasonable doubt, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection Analysis for Hypertension

The Veteran contends that he has hypertension due to Agent Orange exposure in service.  The Veteran's form DD-214 shows that he had service in the Republic of Vietnam from May 1968 to April 1970; thus, he is presumed to have been exposed to an herbicide agent during service.  However, as the Veteran's claimed disability, hypertension, is not included in the above-indicated diseases associated with exposure to an herbicide agent, presumptive service connection is not warranted.  See 38 C.F.R. § 3.309(e).  Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

VA treatment records dated from 2008 and a June 2011 VA examination reflect a current diagnosis of hypertension.  Service treatment records dated during the Veteran's first period of service, from May 1968 to April 1970, do not reflect treatment or diagnoses related to hypertension.  However, hypertension was identified during the Veteran's second period of service from January 1991 to July 1991. 

After reviewing all the lay and medical evidence, the Board finds that hypertension was not "noted" at service entrance in January 1991.  Clinical records associated with National Guard service treatment records, show that the Veteran was seen for the "first time" for evaluation of high blood pressure in January 1984.  He was referred for evaluation of "atrial hypertension" in May 1994, but was again assessed with high blood pressure, and not hypertension.  A September 1985 National Guard enlistment examination and the relevant service enlistment examination dated in November 1990 did not "note" a diagnosis of hypertension.  Moreover, blood pressure readings taken at enlistment in November 1990 were 104/74 and do not reflect hypertension at enlistment.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2013) (indicating that for VA rating purposes, the term "hypertension" means that diastolic blood pressure is predominantly 90 mm or greater).  Therefore, with respect to the claim for hypertension, the Veteran is presumed to have been in sound condition at service entrance.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304. 

While the Veteran was noted to have a history of high blood pressure, the Board finds that the evidence is not clear and unmistakable that hypertension preexisted service; therefore, this is a case one of direct service connection rather than one of aggravation by service, and an opinion is not needed for consideration of aggravation of a preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Having determined that the Veteran was sound with respect hypertension at service entrance in January 1991, the Board must determine if hypertension was incurred in service.

A March 1992 Medical Board Evaluation and separation examination reflect a diagnosis of "hypertension, treated with clonidine" at the time of the Veteran's separation from service.  VA treatment records dated from 2002 to 2011 reflect continued treatment for hypertension with medication management.  Because the Veteran is shown to have a diagnosis of hypertension at service separation, which required continuous treatment with medication, resolving reasonable doubt in the Veteran's favor, the Board finds that hypertension manifested to a compensable degree within one year of separation from service to warrant the presumption for service connection under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309.  See also 38 C.F.R. § 4.104, Diagnostic Code 7101.  For these reasons and resolving reasonable doubt, the Board finds that service connection for hypertension is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is granted.

Service connection for hypertension is granted. 


REMAND

Pursuant to this Board's decision, service connection has been granted for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, and for hypertension; however, ratings have not yet been assigned for the now service-connected disabilities.  As the assigned ratings would affect the Veteran's potential entitlement to a TDIU under 38 C.F.R. § 4.16(a), the Board finds the claim for TDIU is not yet ripe for adjudication and shall also be remanded to the RO/AMC for readjudication pending the assignment of ratings for an acquired psychiatric disorder and hypertension.  See 38 C.F.R. § 4.16(a)(2013).  Similarly, the issue of eligibility for NSC pension is dependent on the Veteran's assigned rating and employability, among other factors, and is remanded to the RO/AMC for readjudication.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered); see also Rice v. Shinseki, 22 Vet. App. 447, 453-54   (2009).

The Board notes that a December 1993 SSA decisional letter, a February 2011 private psychiatric evaluation, and May 1997 note from a social worker at the Vet Center indicate that the Veteran is unable to engage in gainful occupation to due to his now service-connected psychiatric disability.  On remand, the RO should take any additional development as deemed necessary to address the Veteran's TDIU claim.  If the RO finds that a VA examination is necessary for disposition of the claim for a TDIU, the Veteran should be afforded such.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2013); Friscia v. Brown, 7 Vet. App. 294   (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal).  If the Veteran's combined schedular rating fails to meet the schedular percentage standards of section 4.16(a), the RO should consider on remand whether a referral to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of a TDIU is warranted under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the evidence and determine if further development is warranted.  The RO should take any additional development as deemed necessary.  If the RO/AMC finds that a VA examination is warranted to address the claim for a TDIU, the Veteran should be afforded such.  On remand, the RO/AMC should also consider whether a referral to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of a TDIU is warranted under 38 C.F.R. § 4.16(b).

2.  After all development has been completed, the RO/AMC should readjudicate entitlement to a TDIU and entitlement to NSC pension, pending the assignment of ratings for a service-connected acquired psychiatric disorder and hypertension.  If the benefits sought remain denied, the Veteran should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


